Citation Nr: 1740895	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-38 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 17, 2007 for the award of a 50 percent rating for bilateral hearing loss.

3.  Entitlement to an initial increased rating for right cartilage loss and degenerative joint disease status post total knee replacement, rated as 10 percent disabling from May 20, 2002 and as 60 percent disabling from June 1, 2005 (excluding periods of a temporary total rating, during which time a 100 percent evaluation is in effect).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to January 1946.

This comes to the Board of Veterans' Appeals (Board) from January 2013 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The procedural history of this case requires some explanation.  In a January 2013 decision, the Board of Veterans' Appeals (Board), inter alia, granted an effective date of October 17, 2007, for the award of a 50 percent rating for bilateral hearing loss.  The Board also denied a rating in excess of 50 percent for bilateral hearing loss.  

In January 2013 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, effectuated the Board's January 2013 decision and assigned a 50 percent rating for bilateral hearing loss from October 17, 2007.  

In January 2014, the Veteran's attorney attempted to submit a "notice of disagreement" with the January 2013 rating decision, arguing that the Veteran was not satisfied with the 50 percent rating or the October 17, 2007 effective date assigned for his hearing loss and requested a Statement of the Case.  

As the Board thereafter explained to the Veteran's attorney in an August 2015 decision on an unrelated issue, a notice of disagreement can only be filed with respect to an adjudicative determination by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.201.  Because the January 2013 rating decision was simply implementing the January 2013 Board decision, he cannot challenge the merits of the Board's January 2013 decision by expressing disagreement with the AOJ's implementing decision.  See Harris v Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994); Donovan v Gober, 10 Vet. App. 404, 409 (1997) (an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal ) The Board further noted that a November 2014 Memorandum Decision from the U.S. Court of Appeals for Veterans Claims (Court) expressly noted that the Veteran had either expressly withdrawn or failed to raise any argument with respect to the Board's January 2013 decision on the issue of entitlement to a rating in excess of 50 percent for hearing loss or the issue of entitlement to an effective date earlier than October 17, 2007, for the award of a 50 percent rating.  

Nonetheless, in September 2015, the RO issued a Statement of the Case addressing the issues of entitlement to a rating in excess of 50 percent for bilateral hearing loss and entitlement to an effective date earlier than October 17, 2007 for the award of a 50 percent rating for bilateral hearing loss, noting that the Board had decided both issues in its January 2013 decision.  In October 2015, the Veteran's attorney responded by submitting a VA Form 9, indicating that he wished to appeal all of the issues on the September 2015 Statement of the Case.  

In correspondence received in October 2015, the Veteran's attorney referred to a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran's attorney is reminded that effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  If the Veteran would like to pursue any additional claims, he should do so pursuant to these new requirements.

In its January 2013 decision, the Board referred the issue of entitlement to service connection for a right knee scar to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  Similarly, in an August 2015 decision, the Board referred the issues of entitlement to service connection for a left knee and bilateral hip disabilities for initial adjudication.  The record available to the Board contains no indication that the issues of entitlement to service connection for a right knee scar, left knee disability, and bilateral hip disabilities have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2013 decision, the Board denied entitlement to a rating in excess of 50 percent for bilateral hearing loss.  The Board also assigned an effective date of October 17, 2007 for the award of a 50 percent rating for bilateral hearing loss.

2.  The Veteran did not appeal the January 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court); therefore, the January 2013 Board decision became final.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss is dismissed.  38 U.S.C. A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.201(2016).

2.  The claim of entitlement to an effective date earlier than October 17, 2007 for the award of a 50 percent rating for bilateral hearing loss is dismissed.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.201(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000 (VCAA)

As detailed below, the appeal regarding the issues of entitlement to a rating in excess of 50 percent for bilateral hearing loss and entitlement to an effective date earlier that October 17, 2007 for the award of a 50 percent rating for bilateral hearing loss are dismissed as a matter of law.  Accordingly, no discussion of the VA's duties to notify and assist is needed.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.10, 3.156(a), 3.159, 3.326(a); Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

In January 2013, the Board denied entitlement to a rating in excess of 50 percent for bilateral hearing loss.  The Board also assigned an effective date of October 17, 2007 for the award of a 50 percent rating for the Veterans bilateral hearing loss.  The decision was accompanied with a notice that the Veteran had 120 days from the date of the decision to file a Notice of Appeal (NOA) with the Court.  As set forth above, the record reflects that the Veteran abandoned his appeal at the Court with respect to these issues.  Thus, the Board's January 2013 decision is final.  In January 2013, the RO issued a rating decision solely for the purpose of implementing the Board's January 2013 decision.  

Instead of appealing the Board's January 2013 decision to the Court, the Veteran's attorney attempted to file a Notice of Disagreement (NOD) in January 2014 regarding the January 2013 rating decision.  Despite being advised by the Board that the January 2013 rating decision was not open to appeal because it was merely implementing the January 2013 Board decision, the Veteran's attorney submitted a VA Form 9 following the RO's erroneous issuance of a Statement of the Case.  

Again, a Notice of Disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction [(AOJ)]."  38 C.F.R. § 20.201.  While the claimant's attorney filed a "Notice of Disagreement," the January 2013 rating decision was simply implementing the Board decision.  The January 2013 Board decision is final and not subject to review by the AOJ.  The Veteran (or his attorney) cannot challenge the merits of the Board's January 2013 decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").

The Board has considered whether the January 2014 NOD can be construed as a motion for reconsideration of the January 2013 Board decision.  However, the Board finds that in cannot.  "[F]iling a motion for reconsideration at an RO constitutes a constructive filing of a motion for reconsideration at the Board."  Fithian v. Shinseki, 24 Vet. App. 146, 154 (2010).  "[S]trict compliance as to where within the Board, or even within VA, the motion for reconsideration must be filed is not required."  Fithian, 24 Vet. App. at 155.  These cases are distinguishable because in the NOD, the Veteran's attorney is specifically disagreeing with the January 2013 rating decision, identified by the February 2013 notification letter.  There is no indication that he is filing a motion for reconsideration.  Further, a motion for reconsideration must be in writing and must include (1) the name of the veteran, (2) the applicable VA file number, and (3) the date of the Board's decision to be reconsidered.  38 C.F.R. § 20.1001(a) (2016); Kouvaris v. Shinseki, 22 Vet. App. 377 (2009).  A request for reconsideration must also set forth the alleged obvious error of fact or law in the applicable decision of the Board, or other appropriate basis for requesting reconsideration.  38 C.F.R. § 20.1001(a); Kouvaris, 22 Vet. App. 377.  The NOD at issue here does not meet any of these requirements as it specifically disagrees with the rating decision, not the Board decision.

In summary, the January 2013 Board decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  The implementing rating decision is not subject to review by the AOJ.  Accordingly, the issues of entitlement to a rating in excess of 50 percent for bilateral hearing loss and entitlement to an effective date earlier than October 17, 2007 for the award of a 50 percent rating for bilateral hearing loss are dismissed.


ORDER

Entitlement to a rating in excess of 50 percent of bilateral hearing loss is dismissed.

Entitlement to an effective date earlier than October 17, 2007 for the award of a 50 percent rating for bilateral hearing loss is dismissed.


REMAND

In the September 2015 rating decision, the RO granted service connection for right cartilage loss and degenerative joint disease status post total knee replacement, and assigned a 10 percent rating from May 20, 2002, a 100 percent rating from April 27, 2004, and a 60 percent rating from June 1, 2005.  In March 2016, the Veteran filed a Notice of Disagreement.  The record currently available to the Board contains no indication that a Statement of the Case addressing this matter has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a statement of the case has not yet been issued, a remand to the RO is necessary).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issue of entitlement to an initial increased rating for right cartilage loss and degenerative joint disease status post total knee replacement.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


